Title: To John Adams from William Tudor, 23 March 1777
From: Tudor, William
To: Adams, John


     
      Dr Sir
      Morris Town 23d. March 1777
     
     I yesterday ask’d Permission to resign my Post of J.A.G. and to retire from the Army, but met with a Refusal, which, though softened by a Compliment from the General, gave me some Chagrine. A Person at my Time of Life ought to be, if possible in the Road to Wealth or Fame, or both, my Office will never intitle me to either. For the Pay annexed to it, from the Depreciation of the Currency and the real and artificial Scarcity of every Thing has sunk 50 Dollars to the intrinsic Value of 20 only. And as to Fame, a Man might continue a Judge Advocate to Eternity without ever acquiring a single Particle of it.
     How it happened that all of the Staff, when the rest of the Officers Pay was rais’d, continued upon the old Establishment I cannot conjecture. I am the only General Staff Officer whose Pay is equal but to a Captain’s of Artillery.
     As the General appears desirous of my continuance in the Office, I would remain provided Congress would make the Pay adequate to the Department. But as I suppose You will not raise any of the Staff, I am determined to quit the Place which at present barely supports me. This I presume You will not blame me for. He must want Spirit indeed who would hold a troublesome Office, exposed to the Inconveniences of perpetual Movements, a Camp Life and long Absences from home, for a bare Livelihood. My Duty is much augmented this Year from the last, by my being ordered to swear in the New Recruits. Hence I am every Day employed, when no Court Martial is sitting, in writing Certificates and administering Oaths, for which not the least Allowance is made. I will wait Sir your Advice, before I renew my Request to resign.
     Brigadr. Knox has urged me to take a Lieutenant Colonency in the Artillery under Colo. Crane. If I was to accept this Birth, I should throw up all Thoughts of ever returning to the Bar which I am loth to do. I have been so often benefited by your Advice, that I wish to take it upon the present Ocasion, and shall be exceedingly obliged to hear from You on this Subject by the first Opportunity.
     The Enemy have made no Movements yet, and if we believe Prisoners and Deserters, they are not preparing to make any. The Roads and the Weather will soon be inviting and we have little more than the Advantage of the Ground to prevent Genl. Howe from marching to any Part of the Jerseys. Among the many Deserters which have come in within this Fortnight, are many high Dutchmen. These Fellows are some of 500 German Recruits which came out from Europe this Winter to fill up as they say the Deficiences of the German Corps, but when they got to America, they were draughted into the British Regiments. Which they resent highly. Two of the 28th. Regiment came in this Morning and assure Us that they would all, who are in this Predicament desert, provided they could well get away.
     Sr. Wm. Howe the 15th. Instant issued another Proclamation lengthening the Day of Grace to all the rebellious Americans without Exception, till 1st. of May. This Proclamation is chiefly designed to encourage Desertion in our Army. If Proclamations were not very ridiculous Things, the General might Publish one on our Side promising a 100 or more Acres of Land to any British or German Soldier who would come into the Country and cultivate them.
    